NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VIDAL ANTONIO AGUILAR-ROQUE,                    No.    20-71454

                Petitioner,                     Agency No. A216-440-019

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Vidal Antonio Aguilar-Roque, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ order affirming without

opinion an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in

part the petition for review.

      Even construed liberally, Aguilar-Roque’s pro se opening brief does not

raise any challenge to the denial of his asylum and withholding of removal claims

based on an adverse credibility determination. See Lopez-Vasquez v. Holder, 706

F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a

party’s opening brief are waived). Aguilar-Roque also does not raise any

challenge to the agency’s denial of relief under the CAT. See id.

      We lack jurisdiction to consider Aguilar-Roque’s unexhausted contention

that he received ineffective assistance of counsel. See Barron v. Ashcroft, 358 F.3d

674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented

to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                   20-71454